         Case 1:19-cv-02825-PAE Document 49 Filed 04/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


STEVEN C. ECKERT,

                                      Plaintiff,                      19 Civ. 2825 (PAE)
                       -v-
                                                                            ORDER
 THE CITY OF NEW YORK,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       At today’s conference, the Court set the following schedule for the briefing of

defendant’s anticipated motion for summary judgment:

          x   The Joint Statement of Undisputed Facts is due May 12, 2021;

          x   Defendant’s motion for summary judgment is due June 4, 2021;

          x   Plaintiff’s opposition is due June 25, 2021; and

          x   Defendant’s reply is due July 9, 2021.



       SO ORDERED.


                                                                 
                                                            ______________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: April 21, 2021
       New York, New York
